 Case 2:19-cv-02205-JTF-tmp Document 1 Filed 04/01/19 Page 1 of 2                    PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION
                                                                                            58.6748
______________________________________________________________________________

JOSE ENCARNACION and CECILIA
MORAN, Individually and as Husband and
Wife,

   Plaintiffs,
                                                            NO.
VS.

HEARTLAND EXPRESS, INC. OF IOWA
d/b/a HEARTLAND EXPRESS and
STEVEN SMITH,

   Defendants.


                                   NOTICE OF REMOVAL



       The Defendant, Heartland Express, Inc. of Iowa d/b/a Heartland Express, by and through

counsel, files this Notice of Removal pursuant to 28 U.S.C. §1446. The Defendant would show to

the Court that there is complete diversity of citizenship among the parties. The Defendant would

also show to the Court that the amount in controversy exceeds the Court’s minimum threshold as

the Complaint alleges that the Plaintiff incurred medical bills of approximately $191,000.00.


                                             Respectfully submitted,

                                             McNABB, BRAGORGOS, BURGESS &
                                             SORIN, PLLC


                                             /S/ NICHOLAS E. BRAGORGOS #12000
                                             Attorney for Heartland Express
                                             81 Monroe, Sixth Floor
                                             Memphis, Tennessee 38103
 Case 2:19-cv-02205-JTF-tmp Document 1 Filed 04/01/19 Page 2 of 2                   PageID 2



                                            Telephone: (901) 624-0640
                                            Fax: (901) 624-0650
                                            nbragorgos@mbbslaw.com



                               CERTIFICATE OF SERVICE

        This certifies that on the Friday, April 1, 2019a true and correct copy of the foregoing
document has been served upon opposing counsel for all parties or all parties individually by
electronic means through the Court’s Electronic Filing System and/or via first-class U.S. Mail,
postage prepaid, as follows:


  Peter B. Gee, Jr. Esq.                           Russell B. Jordan Esq.
  Morgan and Morgan Memphis, LLC                   Morgan & Morgan - Memphis
  One Commerce Square                              One Commerce Square,            26th    Floor
  Suite 2600                                       Memphis, TN 38103
  Memphis, TN 38103



                                             s/Nicholas E. Bragorgos
                                             NICHOLAS E. BRAGORGOS




                                               2
